DISSENTING- OPINION.
BOND, J.
I am constrained to dissent to the opinion of the majority of the court in this case. As I understand the opinion it concedes that unless certain cases cited therein are overruled, the petition in this case states no cause of action; and, hence, would not warrant the judgment of the trial court. I doubt the wisdom of repudiating these rulings. If the theory can obtain, after a full consideration of all the applicatory statutes, that the simple omission to file a prescribed affidavit is sufficient ground for forfeiting the charter of the defendant, then this court, under its statutory power (R. S. 1909, sec. 2083) to render such judgment as ought to have been rendered in the trial court, should permit the appellant, as requested in its reply brief, to comply with the formality of filing the affidavit under the authority of section 10322, Revised Statutes 1909.
There is not the faintest suggestion in this record that the charter or business of the defendant corporation exists or is conducted in violation of the antitrust law of this State. Nor is there any proof, even arising to the dignity of an inference, to be found in the record which discloses that the failure of the officer of the defendant company to make the affidavit prescribed was caused by any other motive than a declination to answer inquiries which his learned counsel *744(as stated on the argument) advised him were inquisitorial and unconstitutional.
Under these circumstances I think the case should he reversed and remanded to the circuit court with directions to permit the filing of the affidavit and to enter judgment in the matter according to the provisions of section 10322, Revised Statutes 1909.